DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   LAURA TWOMEY, an individual,
                           Appellant,

                                    v.

          BOCA PARK CONDOMINIUM ASSOCIATION, INC.,
            a Florida Profit Corporation, and FHPM, INC.,
                     a Florida Profit Corporation,
                               Appellees.

                              No. 4D17-1128

                          [February 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No. 2014CA011007.

   Matthew B. Wasserman, David I. Shiner and Stratton A. Smiley of
Shiner Law Group, P.A., Boca Raton, for appellant.

   Joan Carlos Wizel, Eric L. McAliley and Sandra Ferrin of Lydecker |
Diaz, Miami, for appellees.

PER CURIAM.

  Affirmed. See Wolf v. Sam’s East, Inc., 132 So. 3d 305 (Fla. 4th DCA
2014).

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.